Case 21-03034-KLP        Doc 1   Filed 06/18/21 Entered 06/18/21 11:42:07        Desc Main
                                 Document      Page 1 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

IN RE:                                     )
                                           )
CARRINGTON DARNELL VENEY                   )      Case No. 21−31865−KLP
                                           )      Chapter 13
                      Debtor               )

CARRINGTON DARNELL VENEY                 )
                                         )
                      Plaintiff          )
                                         )
v.                                       )        APN: 21-______________
                                         )
DITECH FINANCIAL LLC, a                  )
 Delaware limited liability company      )
Serve: The Corporation Trust Company, R/A)
       Corporation Trust Center          )
       1209 Orange St.                   )
       Wilmington, DE 19801              )
                                         )
and                                      )
                                         )
DARYL T. PAGE, TRUSTEE                   )
2035 Plank Road                          )
Fredericksburg, VA 22401                 )
                                         )
                      Defendants         )

COMPLAINT TO DETERMINE THE VALIDITY, PRIORITY OR EXTENT OF LIENS

         COMES NOW, the Plaintiff, by counsel and respectfully represents unto the Court the

following:


James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, Virginia 23219
Telephone: (804) 225-9500
Facsimile: (804) 225-9598
Email: jkane@kaneandpapa.com
Counsel for Plaintiff
Case 21-03034-KLP         Doc 1    Filed 06/18/21 Entered 06/18/21 11:42:07           Desc Main
                                   Document      Page 2 of 5



       1.       The jurisdiction of this Court is founded upon 11 U.S.C. § 1322 and Rule 7001 of

the Federal Rules of Bankruptcy Procedure.

       2.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       3.       The Plaintiff is the Debtor in the above captioned Chapter 13 case, which case

was filed on June 9, 2021.

       4.       The estate of the Plaintiff includes an interest in real estate known as 120

Lancaster Creek Drive, Lancaster, VA 22503, more particularly described as:




(“Property”).

       5.       There is a recorded first deed of trust against the Property in favor of U.S. Bank

Trust National Association (“US Bank”), which at the time of the filing of this case had an

approximate balance of $174,543.25, and which deed of trust is dated February 24, 2004 and is




                                                 2
Case 21-03034-KLP         Doc 1   Filed 06/18/21 Entered 06/18/21 11:42:07           Desc Main
                                  Document      Page 3 of 5



recorded in the Clerk’s Office of the Lancaster County Circuit Court on February 26, 2004 as

Instrument No. 040000517 (“First Deed of Trust”).

       6.      There is a recorded second deed of trust against the Property in favor of Ditech

Financial LLC (“Ditech”), which at the time of the filing of this case had an approximate balance

of $35,842.91, and which deed of trust is dated December 16, 2004 and is recorded in the Clerk’s

Office of the Lancaster County Circuit Court on December 28, 2004 as Instrument No.

040003835 (“Second Deed of Trust”).

       7.      Daryl T. Page, Trustee is the named Trustee in the Second Deed of Trust and is a

necessary party to this action.

       8.      Upon information and belief, the value of the Property is $95,400.00 which is less

than the payoff of the promissory note secured by First Deed of Trust. A copy of the current

assessment on the Property is attached hereto as Exhibit “A”.

       9.      Based upon the value of the Property and the balance of the note secured by the

First Deed of Trust, the Second Deed of Trust on the Property is fully unsecured.

       WHEREFORE, the Plaintiff respectfully requests that the Court enter an Order declaring

that Ditech’s note secured by the Second Deed of Trust is fully unsecured, that the Plaintiff be

permitted to treat Ditech’s allowed claim with respect to the Second Deed of Trust as unsecured

in the Chapter 13 Plan, that the Second Deed of Trust be released against the Property, and for

such other relief as the Court may deem appropriate.




                                                3
Case 21-03034-KLP      Doc 1   Filed 06/18/21 Entered 06/18/21 11:42:07   Desc Main
                               Document      Page 4 of 5



Dated: June 18, 2021

                                 Respectfully Submitted,

                                 CARRINGTON DARNELL VENEY


                                 By: /s/ James E. Kane
                                        James E. Kane (VSB #30081)
                                        KANE & PAPA, P.C.
                                        1313 East Cary Street
                                        Richmond, Virginia 23219
                                        Telephone: (804) 225-9500
                                        Facsimile: (804) 225-9598
                                        Email: jkane@kaneandpapa.com
                                        Counsel for Plaintiff




                                           4
Case 21-03034-KLP              Doc 1      Filed 06/18/21 Entered 06/18/21 11:42:07                         Desc Main
                                          Document      Page 5 of 5
                                                                                               EXHIBIT A

                             Lancaster County GIS Parcel Data Report




Parcel Number:               5A 1 D 15
Owner Name:                  VENEY CARRINGTON D & CHERYL YVETTE
Address:                     120 LANCASTER CREEK DR
                             LANCASTER VA 22503
Property Address:            120 LANCASTER CREEK DR
Property Description:        LANCASTER SHORES LOT
Acreage:                     .000
Land Value:                  3500
Improvements Value:          91900
Total Value:                 95400
Instrument Number:           LR 2017 0001966
Date Last Sold:              10/16/2017
Grantor:                     VENEY CARRINGTON D

DISCLAIMER: No warranty is offered for content or accuracy. Any information obtained from this web site which is to be
used in the preparation of legal documents should be verified by an outside source prior to inclusion in said documents.

                                            Copyright 2021 County of Lancaster, Virginia
